Vookiiies, J.
(dissenting.) This suit is instituted by the plaintiff as sole heir of Jacques Germain Thierry, who died in New Orleans about the 16th of March, 1852. The action is founded principally on the allegation, that the succession of the deceased is withheld from the plaintiff in consequence of the unlawful combination and contrivance of the defendants Louis Oastera, Felix Percy, Jean Grewlin, Joseph Nicolas and Arthur Fleming; the first, the instituted heir, the second, the notary, and the three last named, the witnesses to a pretended will, made in favor of Oastera, by virtue of which the latter took possession of said succession, worth upwards of $20,000. The plaintiff avers, that said will vras made at a time when the deceased was mentally and physically incapable of making a will, of which the defendants were aware. He, therefore, prays that the will be declared null—that Oastera surrender the succession, and that all the defendants be condemned to pay him, in soUdo, the sum of $5000 for their illegal acting in the premises.
This action was met in the District Court by exceptions on the part of Gaitera, Percy and Fleming, in which they averred, in substance, that Oastera was the only party in interest against whom the action to annul the will of the deceased could be legally brought, the plaintiff having maliciously and fraudulently made the others parties for the purpose of depriving him of their testimony-—that the plaintiff had joined two distinct causes of action against several defendants, when it was apparent, from his own showing, that Oastera was alone interested in the first pretended cause of action, in which the other de*385fendants had no legal interest whatever; and that the second alleged cause of action could not, at any rate, be prosecuted until the first, for the nullity of the will, was determined, &c. The exceptions were filed separately. The plaintiff is appellant from a judgment sustaining the exceptions of Percy and Fleming.
The judgment is in these words: “Each of the defendants except to the petition filed herein, on the ground that distinct causes of action cannot be urged against different defendants in the same suit. The nullity of the will has no necessary connection with the claim for damages so far as all of the defendants, except Oastera, are concerned, and the principle on which the exception rests appears to me correct. The Court, having duly considered the exceptions filed by the defendants to plaintiff’s petition, for the reasons assigned in the written opinion this day delivered and on file, it is ordered, adjudged and decreed, that the exceptions filed herein by Arthur Fleming and Felix Percy be maintained, and that, so far ás relates to the said defendants, the suit be dismissed. It is further ordered, that the right of the plaintiff to proceed in said suit, as against the defendant Oastera alone, be maintained.”
The appeal bond is in favor of Fleming and Percy.
The appellees have filed a motion to dismiss this appeal, on the ground that Oastera, who has an interest in maintaining this judgment, has not been joined or made a party to the appeal. In support of the motion, the appellees rely on the cases reported in 9 L. R. 473; 12 ibid, 475; 12 R. R. 180; 5 Ann. 174; 4 ibid, 577; and on the case of Cousin v. Blanc, Opinion Book, No. 23, p. 159. In those cases, it is said, that the principle recognized as our settled practice and jurisprudence is, that the appellate Court will invariably refuse to take cognizance of an appeal, and will dismiss it, whenever it shall appear that all the parties having an interest in the maintenance of the judgment, are not before the Court. It is urged, that Oastera has an interest in the affirmance of the judgment appealed from, because it secures to him the advemtaae of a separate and distinct trial from the nota/ry and the witnesses, and is the only party that would really suffer by the reversal of the judgment, as he would be deprived of his best, if not sole evidence in the case—that of the notary and witnesses.
The action, in this case, is clearly an action founded on an offence, or quasioffence, under the provisions of articles 2294 and 2304 of our Code. In an ordinary action to annul a will in relation to the incapacity of the testator, arising from mental infirmity, or other causes, I apprehend the argument of the appellees’ counsel would have much weight. But does it apply in the present case, where the instituted heir, the notary, and the witnesses are all charged with collusion in maleing the pretended xoill? I cannot think so. Though it may be considered a great hardship by the party to be deprived of the testimony of his co-defendants, yet, from the very nature of the transaction or collusion charged against him, it seems to me, that their interest in the subject matter must be considered identical, and such as to exclude the testimony of one in favor of the other. The action being one purely of tort, where all the parties are bound in solido for the damages resulting therefrom, it follows, therefore, that none of them should be discharged from the action. I am unable to concur in the opinion of the District Court, that two separate and distinct causes of action are embraced in the plaintiff’s petition. I consider a collusion in making a false will as constituting the cause of action, and the damages merely the consequence of the act perpetrated. If the act be declared to *386be the production of fraud and collusion, it also follows as a consequence, that the party who holds the property under it, is bound to surrender it. Thus it appears to me that the damages and the surrender of the succession, are matters which are incidental to the principal action. As fraud or collusion is never presumed, except in certain specified cases, and this is not one of them, but must be supported by proof, it is clear that if the plaintiff fails to make good his allegations, by legal and competent proofs, no injury whatever can result to the appellees. I do not consider a prosecution of the notary under the Act of the 7th of June, 1806, as a necessary pre-requisite to the right of action in this case.
Tested according to the principles which I have advanced, ought the motion in this case to prevail ?
It is necessary, in the first place, to inquire whether there is any judgment in favor of, or against Gastera; and, in the second, if so, what is the nature of the interest which he has acquired under it. It is clear that Gastera, so far as his pecuniary liability is concerned, cannot be affected either by the affirmance or reversal of the judgment. Having assumed, by his exception, the whole liability, it appears to me quite immaterial whether, in that respect, the appellees be joined again in the action with him. But it is urged, that Gastera has acquired a right under the judgment to the benefit of the testimony of the appellees.
The question presented then is, whether the interest, or benefit, acquired by Gastera, under the judgment, is such as to require him to be made a party to the appeal. The cases on which the appellees rely for success, do not, in my opinion, bear them out. There is no doubt but what the rule is clearly settled, that all the parties must be cited, or made parties to the appeal, who have an interest to maintain in the judgment which is sought to be reversed or amended. But that interest, in my opinion, means such an interest as the party has in the subject-matter in dispute, and not to extraneous circumstances, or such an interest or benefit as Gastera expects to derive from the testimony of the appellees.
I am, therefore, of opinion that the appeal ought not to be dismissed.